   Case 1:13-cv-05779-RA-DCF Document 316 Filed 04/12/19 Page 1 of 1




                                       +1-212-474-1624

                                      npeles@cravath.com



                                                                                April 12, 2019

                  Benjamin Stephens, Jr. v. Donald E. Venettozzi, et al.,
                              Case No. 13-cv-05779 (RA)

Dear Judge Abrams:

              I write with the consent of Defendants’ counsel in connection with the
Court’s March 15, 2019 Order (ECF No. 307) granting in part and denying in part
Defendants’ Motion for Partial Summary Judgment.

                 Rule 6(A) of the Court’s Individual Rules & Practices in Civil Cases
requires parties to submit a joint pretrial order within 30 days of the Court’s decision on
any dispositive motion. In light of the Court’s April 2, 2019 Order (ECF No. 311)
scheduling an evidentiary hearing on the availability and exhaustion of administrative
remedies with respect to the alleged September 20, 2010 assault for June 24, 2019, and
trial for December 2, 2019, the parties request an extension of the deadline to submit a
joint pretrial order. The parties respectfully propose that they be prepared to discuss an
appropriate schedule with the Court at the conclusion of the June 24 hearing.

               The parties appreciate your consideration of this matter.

                                                         Respectfully,

                                                          /s/ Nicole M. Peles
                                                         Nicole M. Peles
The Honorable Ronnie Abrams
   Thurgood Marshall United States Courthouse
      40 Foley Square
         New York, New York, 10017
             Abrams_NYSDChambers@nysd.uscourts.gov

VIA ECF
